DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1, 14, and 18 are generic to the following disclosed patentably distinct species:  
an organometallic compound represented by Formula II, disclosed in Claim 4 and reproduced below, 

    PNG
    media_image1.png
    244
    464
    media_image1.png
    Greyscale

      wherein Rc and Rd are each independently selected from: 
(i) hydrogen 
(ii) a substituent that is joined together with the core structure of Formula II to      form a fused ring, exemplified by Rc in exemplary Compounds 61876 – 68750      (see below) 

    PNG
    media_image2.png
    221
    314
    media_image2.png
    Greyscale

a substituent that is NOT hydrogen and is NOT joined together with the core       structure of Formula II to form a fused ring, exemplified by Rc in exemplary       Compounds 6876 – 13750 (see below)

    PNG
    media_image3.png
    228
    301
    media_image3.png
    Greyscale

and 
an organometallic compound represented by Formula I other than a compound in the scope of (A) above wherein the organometallic compound must be specifically identified.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. For example, an organometallic compound represented by Formula II wherein both Rc and Rd are (i) hydrogen would present mutually exclusive characteristics compared to an organometallic compound represented by Formula II wherein Rc is (ii) a substituent joined together with the core structure to form a dibenzofuran moiety and Rd is (iii) a non-hydrogen, non-fused substituent such as carbazole. In addition, these species are not obvious variants of each other based on the current record.









Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
If (A) is elected, the identity of both Rc and Rd must be identified as one of groups (i) to (iii). The exact identity of a moiety represented by groups (ii) and/or (iii) (i.e. dibenzofuran or carbazole) need not be specified. 
If (B) is elected, the organometallic compound must be specifically identified. 
 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789